                 Case 3:19-cr-04539-DMS Document 33 Filed 06/19/20 PageID.90 Page 1 of 2
~   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                               FILED
                                                                                                                       JUN 19 2020
                                             UNITED STATES DISTRICT COUR
                                                 SOUTHERN DISTRICT OF CALIFORNIA                                  CLERK US DISTRICT COURT
                                                                                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                       DEPUTY
                  UNITED STATES OF AMERICA
                                        V.                                  (For Offenses Committed On or After November 1, 1987)


            JOSE JONATAN MONDRAGON-ROMERO                                     Case Number:          19CR4539-DMS

                                                                            Hector Tamayo CJA
                                                                            Defendant's Attorney
    USM Number                          89796298
    • -
    THE DEFENDANT:
     IZI   pleaded guilty to count(s)          1 of the IIiformation

     D  was found guilty on count(s)
        after a olea of not guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                              Count
    Title & Section                          Nature of Offense                                                              Number(s)
    8 USC 1326                               REMOVED ALIEN FOUND IN THE UNITED STATES                                           I




         The defendant is sentenced as provided in pages 2 through                     2           of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     D     The defendant has been found not guilty on count(s)

     D     Count(s)                                                    lS         dismissed on the motion of the United States.

           Assessment: $100.00


     D      JVTA Assessment*: $
            *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
     IZI No fine                    •        Forfeiture pursuant to order filed                                        , included herein.
            IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.                                                     ·

                                                                            June 19, 2020
                                                                            Date of Imposition of Sentence             ~



                                                                            HON. Dana M. Sabraw
                                                                                               ~Jr..
                                                                                                  ,~..J• rn,.
                                                                                                                        .
                                                                            UNITED STATES DISTRICT JUDGE
                Case 3:19-cr-04539-DMS Document 33 Filed 06/19/20 PageID.91 Page 2 of 2
~   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

    DEFENDANT:                JOSE JONATAN MONDRAGON-ROMERO                                            Judgment - Page 2 of 2
    CASE NUMBER:              19CR4539-DMS

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
     EIGHTEEN (18) MONTHS.




     D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     D     The court makes the following recommendations to the Bureau of Prisons:




     D     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant must surrender to the United States Marshal for this district:
           •     at
                    ---------                  A.M.                on
                                                                        ------------------
            D    as notified by the United States Marshal.

           The defendant must surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
            •    on or before
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                            RETURN
     I have executed this judgment as follows:

            Defendant delivered on                                            to
                                     -------------                                 ----------------
     at
          ------------ ,                         with a certified copy of this judgment.


                                                                        UNITED STATES MARSHAL



                                          By                     DEPUTY UNITED STATES MARSHAL



                                                                                                            19CR4539-DMS
